Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-2, 4, 6-9 and 11-13 are finally rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim 1 recites subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In claim 1, line 3, “only one angled wall” lacks original definition and contradicts the disclosed original structure, as all walls related to the bottom wall are angled at 90 degrees or otherwise. 
In claim 1, lines 7-8, the recitation “a shingled stack of food product slices housed in the interior such that the slices are parallel to each and parallel to the bottom wall” appears to lack original disclosure and is contrary to the relationship of shingled food slices being parallel to each other and parallel to the bottom wall, as the shingled food slices are not parallel with the bottom wall by being in parallel planes. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 20-22 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 4, line 2 and claim 20, line 8, “a first and a second straight portion” is indefinite as what is being defined and should be --a first straight portion and a second straight portion--.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (3,338,723) in view of either one of Gan et al. (8,354,131) and Seiferth et al. (3,703,384). Lundquist discloses a package for containing a shingled stack of food product slices, the package comprising a package bottom (10) having a periphery (defined by 22), a bottom wall (11), an angled wall (12) at an angle relative to the bottom wall, an end wall (15) and a pair of side walls (16 and 17), the bottom wall, end wall, side walls and angled wall define an interior and wherein the periphery is non-planar, a shingled stack of food product slices (35-36) housed in the interior such that the slices are parallel to each other and parallel to the bottom wall (no product slice or bottom wall passing through the structure of another product slice or the bottom wall), and a flexible film package top (30) sealed to the package bottom to enclose the shingled stack of food slices in the interior and having a peripheral portion (30 abutting 22) to seal the package. Lundquist does not disclose the flexible film package top having a first portion that remains sealed to the package bottom and a second portion that is unsealable from and resealable to the package bottom. However, Gan et al. and Seiferth et al. each disclose a similar package for food comprising a flexible film package top (64; 32; respectively) and a package bottom (50; 26) with the flexible film package top having a first portion that remains sealed to the package bottom and a second portion that is unsealable from and resealable to the package bottom (see Figure 2; see column 2, line 67 through column 3, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of Lundquist with a partially removable flexible film package top in the manner of either one of Gan et al. and Seiferth et al. as claimed, as such a modification would predictably provide an easily resealable package top to allow reuse with an unexpended content. 
As to claim 2, Lundquist discloses the shingled stack of food product slices are adjacent each of the side walls. 
As to claim 4, Lundquist discloses each side wall (16 and 17) has a curved portion (20 and 21, respectively) with a first straight portion and a second straight portion on either side of each curved portion and wherein the first and second straight portions are generally the same length and located directly above the bottom wall. 
As to claim 6, Lundquist discloses providing the package with a lockable (reusable adhesive) seal. 
As to claim 11, Lundquist discloses a limited headspace (see Figure 4). 

Claims 1-2, 6 and 11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (3,338,723) in view of either one of Gan et al. (8,354,131) and Seiferth et al. (3,703,384), and additionally in view of Shiu (4,003,184). The grounds are the same as the previous paragraph, with the addition of Shiu. To an degree it may be argued that Lundquist’s slices are not parallel to the bottom wall, Shiu discloses a disposition of food product slices (12) in a similar package with the slices in a shingled and as parallel disposition as they can be with a bottom wall (top of 16) of the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of Lundquist with shingled slices in the manner of Shiu as claimed, as such a modification would predictably provide an organized and better viewable disposition of the slices within a package.  
As to claim 2, Lundquist and Shiu each disclose the shingled stack of food product slices are adjacent each of the side walls. 
As to claim 4, Lundquist discloses each side wall (16 and 17) has a curved portion (20 and 21, respectively) with a first straight portion and a second straight portion on either side of each curved portion and wherein the first and second straight portions are generally the same length and located directly above the bottom wall. 
As to claim 6, Lundquist discloses providing the package with a lockable (reusable adhesive) seal. 
As to claim 11, Lundquist and Shiu respectively each disclose a limited headspace (see Figure 4; see Figure 3). 


Claims 7 and 8 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of either one of Edwards et al. (2008/0160143) and Feldmeier et al. (2005/0233036). Edwards et al. and Feldmeier et al. each disclose providing a similar package made from roll stock film.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination package of Lundquist of claim 1 from roll stock film in the manner of either one of Edwards et al. and Feldmeier et al. as claimed, as such a modification would predictably provide a package manufactured in a common previously known manner from a known conventional material. The particular thickness of material is considered a matter of design choice. A change in size (including thickness) is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 12 and 13 are finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Clark et al. (2009/0142454). As to claim 12, Clark et al. disclose a similar package including a finger channel (one of 50a-50b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination package of Lundquist of claim 1 with a finger channel in the manner of Clark et al. as claimed, as such a modification would predictably provide a more easily removed package top as suggested by Clark et al..
As to claim 13, Clark et al. disclose a similar package including employing a nitrogen or carbon dioxide atmosphere therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination package of Lundquist of claim 1 with a nitrogen or carbon dioxide atmosphere therein in the manner of Clark et al. as claimed, as such a modification would predictably provide a protective internal atmosphere for the package as suggested by Clark et al..

Applicant’s arguments and amendments, filed July 7, 2022, with respect to claims 3, 10, 14-16 and 18-19  have been fully considered and are persuasive.  The previous grounds of rejection of those claims have been withdrawn. Applicant’s arguments with respect to the rejections of claims 4, 9 and 20-22 under prior art have been fully considered and are persuasive.  Therefore, the prior art rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 112 have been made. Applicant’s arguments with respect to claims 1-2, 6-8 and 11-13 have been considered but are moot because the new grounds of rejection does not rely on any reference singularly applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claims 3, 10, 14-16 and 18-19 are allowed. 

Claims 4 and 9 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including correction of the 112(a) grounds of rejection and any 112(b) rejections. 

Claims 20-22 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG